Exhibit 10.7

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”) is made effective as of July 28, 2017
(the “Execution Date”) by and among Avant Diagnostics, Inc., a Nevada
corporation (the “Company”) and ____________ (the “Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor entered into certain Convertible
Promissory Note dated October 28, 2016 (the “Existing Note”), in the aggregate
principal amount of $20,000 and having an initial maturity date of April 28,
2017;

 

WHEREAS, the Company acknowledges that the Existing Note is currently in default
(collectively, the “Default”);

 

WHEREAS, as a result of the Default, the Company is selling 396,695 common
shares of the Company to Investor for $0.00001 per share in satisfaction of any
outstanding accrued and unpaid interest, and penalties, and any other contract
obligations in the Existing Note triggered by the Default (the “Satisfaction
Shares”);

 

WHEREAS, pursuant to a Binding Letter of Intent, executed between the Parties on
July 28, 2017 (the “Binding LOI”), the Company desires, and the Investor agrees,
that the Investor exchange (the “Exchange”) the Existing Note for a new
convertible promissory note (the “Exchange Note”), in the form attached hereto
as Exhibit A. The Exchange Note shall have a principal balance of $25,600.00
(twenty five thousand six hundred dollars)(which amount is the $20,000 actual
amount of the purchase price hereof plus a 28% original issue discount), a
maturity date of July 28, 2019, accrue interest at a rate of ten (10%) per
annum, a fixed conversion price equal to $0.06 per share, and other terms as
provided in this Agreement and the Exchange Note. The shares of Common Stock in
the Exchange Note shall be referred to as the “Conversion Shares”;

 

WHEREAS, each of the Exchange Note and the Conversion Shares, is intended to
qualify as an exempted security under Section 3(a)(9) of the Securities Act of
1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

ARTICLE I

THE EXCHANGE

 

1.1 Waiver of Existing Defaults; Satisfaction Shares. Subject to the terms
hereof, Investor hereby irrevocably waive the penalties, interest, defaults and
breaches that have resulted from the Default on or prior to the Execution Date.
This waiver does not include any default occurring after the Execution Date
should the Closing not occur. As consideration for this waiver, the Company
hereby sells, transfers, conveys and assigns to the Investor 396,695 common
shares at $0.00001, or $3.97 (“Satisfaction Shares”). Investor shall pay the
$3.97 promptly upon execution of this Agreement.

 

1.2 Closing. Subject to the terms and conditions set forth in this Agreement,
the Company and the Investor shall exchange the Existing Note at the Note
Outstanding Balance in consideration for the issuance of the Exchange Note with
a total principal balance of $25,600.00. The closing of the Exchange and
issuance of the Convertible Note (the “Closing”) shall take place at the offices
of the Company, on the date hereof or such other date as the parties shall agree
(the “Closing Date”).

 

1.3  Exchange.

 

(a) Escrow. Effective as of the Execution Date, executed copies of this
Agreement and the Binding LOI, the Existing Note and the Exchange Note, with
irrevocable transfer agent instructions, executed by the Company shall be
delivered to Austin Legal Group, APC (the “Escrow Agent”) for possession
pursuant to the Binding LOI, and upon successful completion of the conditions
contained in the Binding LOI, the Escrow Agent shall promptly release the
Exchange Note to Investor, and the Parties shall agree that the Existing Note is
replaced by the Exchange Note and the Existing Note shall be cancelled and of no
further force or effect. Should the Company not satisfy the conditions contained
in the Binding LOI within 120 days from the Effective date of this Agreement,
the exchange of the Existing Note for the Exchange Note shall be cancelled, the
Exchange Note shall be of no force or effect and the Existing Note shall be
treated as though it was never cancelled and as having been in default since the
Execution Date of this Agreement.

 





 

    

(b) Investor Obligations. At the Closing, the Investor shall deliver or promptly
cause to be delivered to the Escrow Agent (i) the Existing Note, and (ii) an
executed copy of this Agreement and (iii) the Binding LOI (as defined below).

 

(c)  Company Obligations . At the Closing, the Company shall deliver or promptly
cause to be delivered to the Escrow Agent and the Investor (i) the Exchange
Note, including properly executed irrevocable transfer agent instructions as
detailed in the Exchange Note, and (ii) an executed copy of this Agreement and
Binding LOI.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1 Investor Representations and Warranties. The Investor hereby represents and
warrants to the Company as follows on the Execution Date and the Closing Date:

 

(a)  Organization; Authority. The Investor, if not a natural person, is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization. The Investor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. This Agreement
has been duly executed by the Investor, and when delivered by the Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms.

 

(b)  Ownership of the Existing Note. The Investor is the sole owner of the
Existing Note, free and clear of any and all liens, claims and encumbrances of
any kind. The Investor has not assigned any rights in the Existing Notes to any
party.

  

(c)  Investment Intent. The Investor is acquiring the Exchange Note as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Exchange Note or any part thereof, except
pursuant to sales that are exempt from the registration requirements of the
Securities Act and/or sales registered under the Securities Act. The Investor
does not have any agreement or understanding, directly or indirectly, with any
person or entity to distribute the Exchange Note. Notwithstanding anything in
this Section 2.1(c) to the contrary, by making the representations herein, the
Investor does not agree to hold the Exchange Note for any minimum or other
specific term and reserves the right to dispose of the Exchange Note at any time
in accordance with or pursuant to a registration statement or an exemption from
the registration requirements under the Securities Act.

 

(d)  Investor Status. At the time the Investor was offered the Exchange Note, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) of Regulation D under the Securities Act. The Investor is not a
broker-dealer.

 

(e)  General Solicitation. The Investor is not acquiring the Exchange Note as a
result of or subsequent to any advertisement, article, notice or other
communication regarding the Exchange Note published in any newspaper, magazine
or similar media or broadcast over television or radio or presented at any
seminar or any other general solicitation or general advertisement.

 

(f)  Reliance. The Investor understands and acknowledges that (i) the Exchange
Note is being offered and sold to it without registration under the Securities
Act in a transaction that is exempt from the registration provisions of the
Securities Act, and (ii) the availability of such exemption depends in part on,
and the Company will rely upon the accuracy and truthfulness of, the foregoing
representations, and the Investor hereby consents to such reliance.

 

(g)  Brokers and Finders. The Investor has no knowledge of any person who will
be entitled to or make a claim for payment of any finder fee or other
compensation as a result of the consummation of the transactions contemplated by
this Agreement.

 



-2-

 

 

(h) Experience. Investor has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Exchange Note, and has so evaluated
the merits and risks of such investment. Investor is able to bear the economic
risk of an investment in the Exchange Note and, at the present time, is able to
afford a complete loss of such investment..

 

(i) Access to Information. Such Investor acknowledges that it has had the
opportunity to review this Agreement (including all exhibits and schedules
thereto) and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the Exchange Note; (ii) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 

2.2  Company Representations and Warranties. The Company hereby makes the
following representations and warranties to each Investor on the Execution Date
and on the Closing Date:

 

(a)  Organization and Qualification. The Company is a corporation incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction where the nature of the business it conducts makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
the Exchange Note, or this Agreement, (ii) a material adverse effect on the
results of operations, assets, business, prospects or condition (financial or
otherwise) of the Company, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under the Exchange Note, or this Agreement (any of (i), (ii) or (iii), a “
Material Adverse Effect ”).

 

(b)  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and to issue the Exchange Note and the Conversion Shares, upon
conversion of the Convertible Note in accordance with the terms of the Exchange
Note, and otherwise to carry out its obligations hereunder and thereunder. The
execution, delivery and performance of this Agreement and any other agreements
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by the Company’s Board of Directors, and no further consent
or authorization of the Company, its Board of Directors (including any committee
thereof) or any class of the Company’s stockholders is required. This Agreement,
the Exchange Note have been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligations of the Company enforceable against the Company, in accordance with
their terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

  

(c)  Issuance of the Exchange Note. The Exchange Note is duly authorized and,
when issued and paid for in accordance with this Agreement, will be duly and
validly issued, fully paid and nonassessable. The Conversion Shares, when issued
in accordance with the terms of the Exchange Note, will be validly issued, fully
paid and nonassessable, free and clear of all liens imposed by the Company other
than restrictions on transfer provided for in the Exchange Note or under
applicable securities laws.

 

(d)  No Conflicts. The execution, delivery and performance of this Agreement,
and the Exchange Note and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
reservation for issuance, as applicable, of the Conversion Shares will not, (i)
result in a violation of the articles of incorporation of the Company, as
amended (the “Certificate of Incorporation”) or the bylaws of the Company (the
“Bylaws”) or (ii) result in a violation of any law, rule, regulation, order,
judgment or decree (including United States federal and state securities laws
and regulations and rules or regulations of any self-regulatory organizations to
which either the Company or its securities are subject) applicable to the
Company or by which any property or asset of the Company is bound or affected.
The Company is not in violation of its Certificate of Incorporation, Bylaws or
other organizational documents.

 



-3-

 

 

(e)  Absence of Certain Changes. The Company has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy or receivership law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings with respect to the Company.

 

(f)  Certain Fees. No fees or commissions will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.

 

(g) SEC Filings. The Company will use its best efforts to become current in all
delinquent filings with the SEC, including XBRL data and posting all required
filings and XBRL data on its website, within 120 days from the Effective Date of
this Agreement.

 

ARTICLE III

OTHER COVENANTS

 

3.1  Securities Matters. The Investor acknowledges that the Exchange Note, the
Satisfaction Shares, and the Conversion Shares, have not been registered under
the Securities Act and may only be disposed of pursuant to an available
exemption from or in a transaction not subject to the registration requirements
of the Securities Act. The Company agrees not to interfere with Investor’s
attempts to remove the restrictive legend from or sell any security in the
Company so long as done pursuant to a valid opinion of attorney that such
securities are eligible to have the legend removed and/or be sold. To that end,
the Company further agrees after the Company becomes current pursuant to the
Binding LOI, it will remain current in all of its required filings with the SEC
and website postings so long as Investor holds any security in the Company and
shall not deregister its common shares with the SEC.

 

3.2  Restrictive Legend. The Investor agrees to the imprinting of the following
legend on the Convertible Note, Satisfaction Shares, and Conversion Shares, so
long as is required under Section 3.1:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

3.3 Reservation of Shares. The Company shall at all times have authorized and
reserved for the purpose of issuance a sufficient number of Satisfaction Shares
and Conversion Shares.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Fees and Expenses. Except as set forth in this Section 4.1, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all stamp and other taxes and duties levied in connection
with the issuance of the Exchange Note.

 

4.2 Entire Agreement; Amendments. This Agreement together with the exhibits and
schedules hereto, dated as of the Execution Date, and the binding letter of
intent, dated July 18, 2017 (the “Binding LOI”), collectively, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

 



-4-

 

 

4.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email at the email address specified in this Section prior to 6:00 p.m. (Eastern
time) on a business day, against electronic confirmation thereof, (ii) the
business day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number or email at the email address
specified in this Agreement later than 6:00 p.m. (Eastern time) on any date,
against electronic confirmation thereof, (iii) the business day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

 

If to the Company: 

Avant Diagnostics, Inc.

217 Perry Parkway

Suite 8

Gaithersburg, MD 20877

     

Email:

Attn: Gerald Commissiong, Executive Director

    With copies to (which shall not constitute notice):

Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza, 39th Floor

Exchange York, NY 10112

Facsimile No.: (917) 438-6137

Email: scohen@sheppardmullin.com

Attn: Stephen A. Cohen

 

If to the Investors:  At the address of the Investor set forth on the signature
page to this Agreement.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such person or entity.

 

4.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and by the Investor. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right accruing to it thereafter.

  

4.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

4.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Investor may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company.

 

4.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

 

4.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflicts of law thereof. The Company and the
Investor irrevocably consent to the jurisdiction of the United States federal
courts and state courts located in the State of Nevada in any suit or proceeding
based on or arising under this Agreement and irrevocably agree that all claims
in respect of such suit or proceeding may be determined in such courts.

 

4.9 Survival. The representations and warranties contained herein shall survive
until the expiration of the first anniversary following the Closing. The
agreements and covenants contained herein shall survive the Closing and the
delivery of the Exchange Note until the expiration of the applicable statute of
limitations (if any) therefor.

 



-5-

 

 

4.10 Execution. This Agreement may be executed in one or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission or a scanned copy via electronic mail, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or scanned signature page were an original thereof.

 

4.11 Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

 

4.12 Further Assurances. The parties hereto agree that each shall execute and
deliver any and all further agreements, instruments, certificates and other
documents, and shall take any and all action, as any of the parties hereto may
reasonably deem necessary or desirable in order to carry out the intent of the
parties to this Agreement.

 

4.13 Attorneys’ Fees. If either party shall commence an action or proceeding to
enforce any provisions relating to the obligations to close the transactions
contemplated by this Agreement prior to the Closing, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

4.14 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.

 

[signature page follows]

 



-6-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 



  COMPANY:        AVANT DIAGNOSTICS, INC.         By:                           
Name:     Title:  

 

[additional signature page follows]

 

[Company Signature Page to Exchange Agreement]

 



-7-

 

 

INVESTOR:

 

[NAME]

 

By:    

Name:

Title: 

 

Email Address of Authorized Signatory: ____________________________

 

Facsimile Number of Authorized Signatory: ________________________

 

Address for Notice to Investor:

 

 

[Investor Signature Page to Exchange Agreement]

 



-8-

 

 

Exhibit A

 

[Form of Exchange Note]

 

 

-9-



 

 